

115 HR 5246 IH: VA Medical Center Improvement Act
U.S. House of Representatives
2018-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5246IN THE HOUSE OF REPRESENTATIVESMarch 9, 2018Mr. Russell (for himself, Mr. Mullin, Mr. Cole, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require directors of medical facilities of the Department of Veterans Affairs to submit plans to
			 the Secretary of Veterans Affairs on how to improve such facilities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the VA Medical Center Improvement Act. 2.Plans to improve medical facilities of the Department of Veterans Affairs (a)Plan required (1)In generalThe Secretary of Veterans Affairs shall require each director of a medical facility of the Department of Veterans Affairs to submit to the Secretary, not later than 90 days after the date of the enactment of this Act, a plan to improve such facility in such a fashion as would result in the facility obtaining a Department five-star rating.
 (2)ContentsThe Secretary shall ensure that each plan submitted under paragraph (1) includes sufficient detail regarding resources, personnel changes, hiring authorities, additional staffing, and changes to information systems as is necessary to obtain the rating described in such paragraph.
 (b)Annual reportsThe Secretary shall ensure that, in the first fiscal year beginning after the date that is 90 days after the date of the enactment of this Act and not less frequently than once each fiscal year thereafter, each director of a medical facility of the Department which does not have a Department five-star rating submits to the Secretary a report on the actions taken by the director to carry out the plan submitted by the director under subsection (a)(1) and to obtain the rating described in such subsection.
			(c)Sense of Congress on use of authorities To investigate medical centers of the Department of
 Veterans AffairsIt is the sense of Congress that the Secretary of Veterans Affairs should make full use of the authorities provided by section 2 of the Enhancing Veteran Care Act (Public Law 115–95).
			